          Case 1:17-cv-06219-RWL Document 149 Filed 03/06/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
ESTHEFANY HEREDIA, ESLAINI FERNANDEZ,                                  :
and ESTELA TAVERAS,                                                    : ECF
Individually and on Behalf of All Other                                : 17 Civ. 06219 (WHP)(HBP)
Persons Similarly Situated,                                            :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :
         -against-                                                     :
                                                                       :
AMERICARE, INC., MARTIN KLEINMAN and                                   :
JOHN DOES #1-10,                                                       :
                                                                       :
                                    Defendants.                        :
-----------------------------------------------------------------------X

                                           EXHIBIT D
                                   TO THE
                        AFFIDAVIT OF ESTELA TAVERAS
   IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
    IN SUPPORT OF PLAINTIFFS’ CROSS MOTION FOR SUMMARY JUDGMENT



                      PAYSTUB WITH UNEXPLAINED
                        SETTLEMENT PAYMENTS

Dated: New York, New York
       February 27, 2020
                                        LAW OFFICE OF WILLIAM COUDERT RAND
                                        William Coudert Rand, Esq.
                                        Attorney for Plaintiff, Individually,
                                        and on Behalf of All Other Persons Similarly Situated
                                        501 Fifth Avenue, 15th Floor
                                        New York, New York 10017
                                        Tel: (212) 286-1425
Case 1:17-cv-06219-RWL Document 149 Filed 03/06/20 Page 2 of 2
